Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 1 of 37 Page ID #:1



     DEREK SMITH LAW GROUP, PLLC
 1   Matt E.O. Finkelberg, State Bar No. 329503
 2   633 West 5th Street, Suite 3250
     Los Angeles, CA 90071
 3   Telephone: (310) 602-6050
     Facsimile:    (310) 602-6350
 4   Email:        matt@dereksmithlaw.com
 5   Attorney for Plaintiffs,
                                        UNITED STATES DISTRICT COURT
 6                                     CENTRAL DISTRICT OF CALIFORNIA
 7

 8        JON HANLEY,                                       COMPLAINT

 9                              Plaintiff,                  Case No. 20-cv-6058

10                v.                                    1. DISCRIMINATION UNDER THE AGE
                                                           DISCRIMINATION IN EMPLOYMENT
11        INTERNATIONAL                                    ACT OF 1967;
          ASSOCIATION OF                                2. RETALIATION UNDER THE AGE
12
          MACHINISTS AND                                   DISCRIMINATION IN EMPLOYMENT
13        AEROSPACE WORKERS;                               ACT OF 1967;
          INTERNATIONAL                                 3. DISCRIMINATION UNDER TITLE VII;
14        ASSOCIATION OF                                4. RETALIATION UNDER TITLE VII;
          MACHINISTS AND                                5. DISCRIMINATION IN VIOLATION OF
15        AEROSPACE WORKERS,                               CALIFORNIA FAIR EMPLOYMENT
          DISTRICT LODGE 141;                              AND HOUSING ACT;
16
          MICHAEL G. KLEMM,                             6. RETALIATION IN VIOLATION OF
17        individually; SITO PANTOJA,                      CALIFORNIA FAIR EMPLOYMENT
          individually; and FRANKLIN                       AND HOUSING ACT;
18        GIANNOLA, individually;                       7. HARASSMENT AND AIDING AND
                                                           ABETTING IN VIOLATION OF GOV”T
19                              Defendant.                 CODE §§ 12940 ET SEQ.;
20                                                      8. WRONGFUL TERMINATION IN
                                                           VIOLATION OF PUBLIC POLICY
21                                                      9. FAILURE TO PREVENT
                                                           DISCRIMINATION, HARASSMENT,
22                                                         AND RETALIATION IN VIOLATION
                                                           OF GOV”T CODE §§ 12940(k);
23

24
                                                            DEMAND FOR JURY TRIAL
25

26

27

28
                                                   Page 1
                                                  COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 2 of 37 Page ID #:2



                 Plaintiff, Jon Hanley, by and through his attorneys, DEREK SMITH LAW
 1

 2      GROUP, PLLC, hereby complains of Defendants, INTERNATIONAL

 3      ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS;

 4      INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE
 5      WORKERS, DISTRICT LODGE 141; MICHAEL G. KLEMM, individually; SITO
 6
        PANTOJA, individually; and FRANK GIANNOLA, individually; upon information
 7
        and belief, as follows:
 8
                                        NATURE OF THE CASE
 9

10          1.      Plaintiff brings this action charging that Defendants violated Plaintiff’s

11      rights pursuant to, inter alia, Title VII of the Civil Rights Act of 1964 as amended,

12      42 U.S.C. § 2000e et. seq. (“Title VII”), 42 U.S.C. §1981 (“1981”), The Age
13
        Discrimination in Employment Act of 1967 (“ADEA”), and the laws of the State of
14
        California, based upon the supplemental jurisdiction of this Court pursuant to United
15
        Mine Workers of America v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C. §1367,
16
        seeking damages to redress the injuries Plaintiff suffered as a result of being
17

18      discriminated against and harassed by his employer on the basis of his sex, gender,

19      age, sexual orientation, gender expression, and gender identity, along with a hostile
20      work environment, retaliation, wrongful termination, and failure to hire.
21
                                  JURISDICTION AND VENUE
22
            2.      Jurisdiction of this action is conferred upon this Court as this case
23
        involves a Federal Question under Title VII and the ADEA. The Court also has
24

25      jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331, §1343 and pendent

26      jurisdiction thereto.

27

28
                                                     Page 2
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 3 of 37 Page ID #:3



            3.      Additionally, 28 U.S.C. §1331 states that “The district courts shall have
 1

 2      original jurisdiction of all civil actions arising under the Constitution, laws, or

 3      treaties of the United States.”

 4          4.      This Court has supplemental jurisdiction over the related state law and
 5      local ordinance claims pursuant to 28 U.S.C. § 1367(a) because Plaintiff’s claims
 6
        under California law form part of the same case or controversy under Article III of
 7
        the United States Constitution. Plaintiff’s state law claims share all common
 8
        operative facts with Plaintiff’s federal law claims, and the parties are identical.
 9

10          5.      On or about April 1, 2020, Plaintiff submitted a Charge with the Equal

11      Employment Opportunity Commission (“EEOC”).

12          6.      On or about April 2, 2020 Plaintiff received a Right to Sue Letter from
13
        the California Department of Fair Employment and Housing (“DFEH”). A copy of
14
        said right to sue letter regarding Defendant INTERNATIONAL ASSOCIATION OF
15
        MACHINISTS AND AEROSPACE WORKERS and Defendant
16
        INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE
17

18      WORKERS, DISTRICT LODGE 141 is attached hereto as “Exhibit A” and is

19      incorporated herein as if fully set forth.
20          7.      On or about May 5, 2020, Plaintiff received a Right to Sue Letter from
21
        the EEOC. A copy of said right to sue letter regarding Defendant
22
        INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE
23
        WORKERS and Defendant INTERNATIONAL ASSOCIATION OF MACHINISTS
24

25      AND AEROSPACE WORKERS, DISTRICT LODGE 141 is attached hereto as

26      “Exhibit B” and is incorporated herein as if fully set forth.

27

28
                                                      Page 3
                                                     COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 4 of 37 Page ID #:4



            8.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the Central District of
 1

 2      California because as described further herein, a substantial part of the events or

 3      omissions giving rise to the claims herein occurred in Los Angeles County, State of

 4      California and within the Judicial District for the Central District of California.
 5      Moreover, Plaintiff resides in this District, and DEFENDANTS operate their
 6
        business in this District.
 7
            9.      Accordingly, this action properly lies in the Central District of California
 8
        pursuant to 28 U.S.C. 1391.
 9

10                                        THE PARTIES

11          10.     Plaintiff is seeking damages to redress the injuries Plaintiff has suffered

12      as a result of being harassed and discriminated against by Plaintiff’s employer on the
13
        basis of Plaintiff’s age, sex, gender, sexual orientation, gender identity, and gender
14
        expression; and the hostile work environment this discrimination created.
15
            11.     At all times material, Plaintiff Jon Hanley (hereinafter referred to as
16
        “Plaintiff” or “Hanley”), was fifty-nine (59) years old and is a man residing in the
17

18      State of California, City of Marina Del Rey. Plaintiff turned sixty (60) years old on

19      October 5, 2019.
20          12.     At all times material, DEFENDANT INTERNATIONAL
21
        ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS (“IAMAW”)
22
        was and is a labor organization doing business in the State of California, with their
23
        principal place of business located at 9000 Machinists Place, Upper Marlboro, MD
24

25      20772, who held supervisory authority over Plaintiff, controlling various tangible

26      aspects of his employment, including the ability to hire and fire Plaintiff.

27

28
                                                     Page 4
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 5 of 37 Page ID #:5



            13.      At all times material, DEFENDANT INTERNATIONAL
 1

 2      ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS DISTRICT

 3      LODGE 141 (“IAMAW141”) was and is a labor organization doing business in the

 4      State of California, with their principal place of business located at 1771 Commerce
 5      Drive, Suite 103, Elk Grove Village, IL 60007-213, who held supervisory authority
 6
        over Plaintiff, controlling various tangible aspects of his employment, including the
 7
        ability to hire and fire Plaintiff.
 8
            14.      Plaintiff was hired by IAMAW and IAMAW141, to work as an Organizer
 9

10      and directly for United Airlines.

11          15.      At all times material, IAMAW and IAMAW141 employed and held

12      supervisory authority over Plaintiff jointly and severally, controlling the various
13
        tangible activities of Plaintiff’s employment, including the ability to hire and fire
14
        Plaintiff.
15
            16.      At all times material, MICHAEL G. KLEMM (“KLEMM”) was and is a
16
        Supervisor for IAMAW and IAMAW141, and held supervisory authority over
17

18      Plaintiff, controlling various tangible aspects of his employment, including the

19      ability to hire and fire Plaintiff.
20          17.      At all times material, SITO PANTOJA (“PANTOJA”) was and is a
21
        Supervisor for IAMAW and IAMAW141, and held supervisory authority over
22
        Plaintiff, controlling various tangible aspects of his employment, including the
23
        ability to hire and fire Plaintiff.
24

25          18.      At all times material, FRANK GIANNOLA (“GIANNOLA”) was and is

26      a Supervisor for IAMAW141, and held supervisory authority over Plaintiff,

27

28
                                                     Page 5
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 6 of 37 Page ID #:6



        controlling various tangible aspects of his employment, including the ability to hire
 1

 2      and fire Plaintiff.

 3          19.     Plaintiff is informed and believes, and based thereon alleges, that each

 4      DEFENDANT sued in this action acts and acted, in all respects pertinent to this
 5      action, as the agent of the other DEFENDANTS, carried out a joint scheme, business
 6
        plan or policy in all respects pertinent hereto, and that the acts of each
 7
        DEFENDANT are legally attributable to the other DEFENDANTS.
 8
            20.     Under California law, DEFENDANTS are jointly and severally liable as
 9

10      employers for the violations alleged herein because they have each exercised

11      sufficient control over Plaintiff. Each DEFENDANT had the power to hire and fire

12      Plaintiff, supervise and control Plaintiff’s work schedule and/or conditions of
13
        employment, determine Plaintiff’s rate of pay, and maintain Plaintiff’s employment
14
        records. DEFENDANTS suffer or permit Plaintiff to work and/or “engage” Plaintiff
15
        so as to create a common law employment relationship. As joint employers of
16
        Plaintiff, DEFENDANTS are jointly and severally liable for all relief available to
17

18      Plaintiff under the law.

19                                 FACTUAL ALLEGATIONS
20          21.     At all times material, Plaintiff was and is a male resident of the State of
21
        California who turned sixty (60) years old on October 5, 2019.
22
            22.     For around 32 years, Plaintiff worked for and continues to work for
23
        DEFENDANTS IAMAW. Around 5 years ago, Plaintiff was promoted to be a
24

25      District 141 Organizer for DEFENDANTS IAMAW 141, serving this position until

26      around October 13, 2019, when he was fired and demoted to baggage handler.

27

28
                                                     Page 6
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 7 of 37 Page ID #:7



            23.       Plaintiff was an Organizer for District 141 for around 4 years. Plaintiff
 1

 2      was the Lead West Coast Organizer for both JetBlue & Delta Airlines’ ramp

 3      campaigns. Plaintiff was responsible for the coordination of all cities to obtain a

 4      filing with the NMB for an election for the IAM. Both campaigns are still present
 5      and ongoing. Plaintiff obtained a nearly 50% participation in IAMAW authorization
 6
        cards at LAX for Delta ramp employees, virtually working alone. Plaintiff was in
 7
        charge of all aspects of organizing, including but not limited to setting up an office,
 8
        social media, flyers, phone banking, house calls, events, meetings and
 9

10      visibility/rallies at airline terminals.

11          24.       As an Organizer, Plaintiff travelled across the United States and recruited

12      airline employees to join the union. Plaintiff travelled to states along the East Coast
13
        from Los Angeles and met with airline employees, convincing them to join the
14
        union. Plaintiff is very successful as an organizer since he received the most “cards”
15
        or sign ups out of around 50 other organizers during his campaign for Jet Blue.
16
            25.       Michael G. KLEMM (“KLEMM”) at all times material was and is the
17

18      President and Directing General Chairman of DEFENDANT IAMAW141.

19          26.       Sito PANTOJA (“PANTOJA), at all times material was and is the
20      General Vice President of Transportation of DEFENDANT IAMAW.
21
            27.       From around five years ago when Plaintiff became a District 141
22
        Organizer until around October 13, 2019, DEFENDANT Frank GIANNOLA, at all
23
        times material was the Director of Organizing at the IAMAW141 and was Plaintiff’s
24

25      supervisor.

26

27

28
                                                      Page 7
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 8 of 37 Page ID #:8



           28.     Throughout Plaintiff and DEFENDANT GIANNOLA’s entire time
 1

 2      working together, DEFENDANT GIANNOLA, on a constant basis, disrespectfully

 3      and disparagingly called Plaintiff “sweetheart” in private and in front of coworkers.

 4         29.     Throughout Plaintiff and DEFENDANT GIANNOLA’s entire time
 5      working together, DEFENDANT GIANNOLA repeatedly told Plaintiff words to the
 6
        effect of, “I bet you would like that” and “there is your type,” whenever a male
 7
        walked by them.
 8
           30.     Around June of 2019, DEFENDANT GIANNOLA sent texts to Plaintiff
 9

10      which created a hostile work environment such as, “you popped your cherry.”

11         31.     Around June 26, 2019 DEFENDANT GIANNOLA commented on

12      Plaintiff’s Facebook photo writing “Are you wearing leotards by the pool? That is
13
        sooo you!!”
14
           32.     Around June 27, 2019, the Jet Blue organizers had a conference call
15
        between Plaintiff, DEFENDANT GIANNOLA, Charlie Hines, Wes Fredrickson,
16
        Eric Price, Marilyn Soto, Jerome Richards, Art Jackson, Scott McClung, and Inez
17

18      Garcia Keim.

19         33.     During that June 27, 2019 conference call, DEFENDANT GIANNOLA
20      insinuated to the entire audience that Plaintiff was gay. On the conference call, for
21
        around five minutes, DEFENDANT GIANNOLA insinuated Plaintiff was gay by
22
        making comments in reference to Plaintiff’s June 26, 2019 Facebook photo.
23
        DEFENDANT GIANNOLA, speaking about Plaintiff, said something to the effect
24

25      of and not limited to “the pants he was wearing were so skimpy” and asked, “is

26      there something you want to tell us Jon?” These comments were so offensive, that

27      the entire group went silent at which point Plaintiff was forced to ask, “Frank do you
28
                                                    Page 8
                                                  COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 9 of 37 Page ID #:9



        have a problem with gay people?,” attempting to defend himself and gay people, and
 1

 2      to stop DEFENDANT GIANNOLA from continuing his harmful, severe, and

 3      offensive comments.

 4          34.      Plaintiff is embarrassed and hurt by these comments as other participants
 5      in the call acknowledged how unprofessional and insulting the comments are.
 6
            35.      Around July 10, 2019 DEFENDANT GIANNOLA, in front of Klay
 7
        Farrell, said “[Plaintiff] must be gay,” and made fun of his white shoes and hair
 8
        style. Plaintiff immediately protested and complained to DEFENDANT
 9

10      GIANNOLA about these despicable and discriminating comments, “do you have a

11      problem with me being gay Frank?”

12          36.      DEFENDANT GIANNOLA created a hostile work environment for
13
        Plaintiff.
14
            37.      DEFENDANT GIANNOLA discriminated against Plaintiff because of
15
        his gender, sex, gender identity, gender expression, and sexual orientation.
16
            38.      Around July 25, 2019, Plaintiff called Art Jackson and said, “did you hear
17

18      Frank on the phone?” Art Jackson responded, “I know I cannot believe what he just

19      said, that is just Frank.” Both Plaintiff and Art Jackson were in shock as a result of
20      DEFENDANT GIANNOLA’s despicable, demeaning, and disparaging comments.
21
            39.      Around July 26, 2019, Plaintiff complained to DEFENDANT President
22
        KLEMM about the discrimination in an email. Plaintiff wrote:
23
            “Good morning brother, well after a lot of thought and trepidation and
24          time, I decided to email you tonight, because I am very disturbed by the
25          Director of Organizing Frank Giannola. On 06/27/19 we the Jetblue
            organizers has a conference call with Frank and Frank attacked me
26          because of a picture I posted on Facebook of myself, where he insinuated
            to everyone on the conference call that I was gay, he even posted a
27          comment on the Facebook page as well. In fact Franks barbs were so
            offensive that the whole group went very quiet during his diatribe to the
28
                                                     Page 9
                                                  COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 10 of 37 Page ID #:10



            point of me having to say “Frank do you have a problem with gay
  1         people?”…he outed me in front of all the organizers and I am
  2         embarrassed and hurt by this…Mike I have struggled with this email for
            three weeks as I am not a rat and really wanted to let all this go, but I just
  3         couldn’t because of who I am and what I fight for daily in organizing, and
            that simple term is ‘justice for all’…I just want it to stop Mike and feel in
  4         today’s world there is a zero tolerance for such behavior especially from
            someone who is in a leadership role who should know better and
  5         especially because we have a lot of gay members within the Airlines that
  6         we represent who if heard this stuff would be very offended even if it be
            by it by jokes or even innuendo…I do feel fragile as well and keep
  7         thinking because of this email, there will be there some slight
            repercussions for so doing so, and will it affect my organizing job I like
  8         so much and have been successful doing…I want you to know I came to
            you first on this Mike out of respect for you as our president and your
  9
            friendship with Frank.”
 10
            40.     Around July 29, 2019 Plaintiff sent another email to DEFENDANT
 11
         President KLEMM clarifying his previous email saying:
 12
            “having someone in a leadership position discussing, and making
 13
            inappropriate jokes or comments about anyone’s sexual preference or
 14         orientation in the work place is not ok, particularly during a professional
            conference call, where his supposed “jokes” would not translate. More
 15         importantly, this isn’t the first time these, and other negative comments
            have been made about me by Frank. But, I’ve put up with it for a long
 16         time now, and chalked it up to Frank just being Frank. Now it’s gone too
            far…Frank’s behavior has now veered toward disrespect and
 17
            ridicule…recently when mentioned that I was on vacation, Frank chimed
 18         in ‘[Plaintiff] needs to stay on vacation” or to another organizer in
            reference to me he said “I really don’t want that guy here’ (meaning in
 19         FLL) I don’t deserve this Mike and this stuff just ain’t cool period. I have
            worked really hard in organizing, and I don’t need Frank disrespecting
 20         me all the time. I have shown a personal commitment to my job, and have
 21         repeatedly gotten more cards, individually, than anybody in the system.”

 22         41.     Around July 29, 2019, DEFENDANT President KLEMM responded

 23      solely with “Jon, It’s my understanding you do not wish to travel to the east coast for
 24      organizing assignments. Is that accurate?” DEFENDANT President KLEMM failed
 25
         to respond or address any of the complaints that Plaintiff made in Plaintiff’s July 29,
 26
         2019 email.
 27

 28
                                                     Page 10
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 11 of 37 Page ID #:11



             42.      Around July 29, 2019, Plaintiff responded to DEFENDANT President
  1

  2      KLEMM’s July 29, 2019 email:

  3          “Totally inaccurate, although I did have a conversation with Victor about
             two weeks ago on how difficult it was getting in and out of Los Angeles
  4          during peak summer travel time, where I expressed to him if it was ok to
             do ID90 occasionally. In four years I have travelled back and forth to the
  5          east without issue to JFK/LGA/EWR/BOS/MCO/ATL/FLL/ to name a
  6          few”

  7          43.      Around July 31, 2019, Plaintiff complained through an email to Brian

  8      Hutchinson, the head of the Employee Assistance Program for the IAMAW141
  9
         writing:
 10
             “I now feel bad as if I did something wrong based on [KLEMM’s]
 11          responses back to me by email as I am the victim here. I also feel/fear
             there could be possible retaliation against me moving forward for coming
 12          forth to [KLEMM] about an individual that is in leadership position
             whom acted irresponsibly and said very uncomfortable things about me.
 13
             I am very sad right now because things were going so well and all has
 14          turned real bad in organizing lately.”

 15          44.      After the email exchanges between Plaintiff and DEFENDANT President
 16      KLEMM, around early August, 2019, DEFENDANT President KLEMM directed
 17
         DEFENDANT GIANNOLA to investigate himself and the actions that Plaintiff
 18
         complained about. This investigation was clearly bogus as DEFENDANT
 19
         GIANNOLA asked the other organizers on the June 27, 2019 conference call to
 20

 21      write statements about what they recalled him saying during the conference call.

 22      Some organizers reached out to Plaintiff and expressed that they are afraid to be

 23      completely honest and that they did not want to do it because they felt that if they
 24      were honest, they will be fired.
 25
             45.      Around September 29, 2019, DEFENDANT President KLEMM emailed
 26
         Plaintiff:
 27

 28
                                                     Page 11
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 12 of 37 Page ID #:12



            “I just want to take this opportunity to thank you for all you hard work on
  1         our organizing drives. Unfortunately we’re making some changes to the
  2         campaign and will no longer be needing your services…please prepare
            yourself to go back into service as a LAX ramp service employee
  3         effective October 13, 2019.”

  4         46.     In an email around two days later, DEFENDANT President KLEMM
  5      further stated that “you are still expected to travel to your assignment this week and
  6
         next before reporting back to United.” This required Plaintiff to continue to work
  7
         with DEFENDANT GIANNOLA despite his complaints of a hostile work
  8
         environment and discrimination.
  9

 10         47.     Plaintiff was the only Organizer that was effected by the “changes to the

 11      campaign” mentioned in the September 29, 2019 email from DEFENDANT

 12      President KLEMM.
 13
            48.     DEFENDANTS President KLEMM, IAMAW, and IAMAW141 demoted
 14
         Plaintiff in retaliation for his complaints of a hostile work environment and
 15
         discrimination based on his sex, gender, gender identity, gender expression, and
 16
         sexual orientation.
 17

 18         49.     DEFENDANTS President KLEMM, IAMAW, and IAMAW141

 19      disparately treated Plaintiff by demoting him because of his sex, gender, gender
 20      identity, gender expression and sexual orientation.
 21
            50.     Around September 29, 2019, Plaintiff emailed DEFENDANT Sito
 22
         PANTOJA, the General Vice President of the IAMAW, saying:
 23
            “this morning I was let go of my role in organizing for 141 by President
 24         Mike Klemm, via an abrupt email, after fulfilling almost five years of
 25         service in this role. I am so upset by this, words cannot describe how bad
            I feel. I did nothing to warrant this cold email sent to me, basically
 26         saying, ‘we will no longer be needing your services.’ Throughout my
            time in this position, everything I was asked to do I did, and succeeded at
 27         each task given to me…I really feel horrible, and honestly have done
            nothing wrong here…Brother, on October 5th I will be 60 years old,
 28
                                                     Page 12
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 13 of 37 Page ID #:13



            believe it or not. I am in real shock right now brother because I thought I
  1         would be organizing for our team until my retirement. This was my time
  2         to give back to an organization that I have dedicated most of my adult life
            to. I just hope this turn of events was no retaliation for the concern I
  3         expressed (via my email to President Mike Klemm on 7/26/19) by the
            way in which the director of organizing of 141 (Frank) had been
  4         consistently treating me…I have gotten way more “A” cards signed then
            anyone in the system for both 141 and 142 combined…I am currently
  5         flying across the country each week to Fort Lauderdale from LAX to
  6         work the JetBlue campaign, in spite of a medical condition that’s called
            tinnitus…this is a clear example of my commitment and dedication…I
  7         have given up potential positions on the grievance committee as well to
            stay an organizer for 141. Simply Sito this today is just plain wrong as I
  8         know others who have been “kept on” simply do not have my abilities or
            resume…I would like to continue working as an organizer for as long as
  9
            possible, possibly working for Delta LAX again, or with Kris Hannah on
 10         Alaska’s Air ramp group Horizon Air at LAX and the west. I think I
            could offer my skills, expertise and support in any of these areas, if given
 11         the opportunity. Brother, as always, anything you can do would be much
            appreciated. I just had to reach out to you as I know you are good man,
 12         and that you care about the people in this union.”
 13
         PANTOJA never responded to this September 29, 2019 email.
 14
            51.        Around September 30, 2019, Plaintiff texted DEFENDANT President
 15
         KLEMM, asking for DEFENDANT President KLEMM to call Plaintiff. Around
 16
         September 31, 2019, DEFENDANT President KLEMM called Plaintiff. In this
 17

 18      conversation, DEFENDANT President KLEMM stated that the only reason for

 19      Plaintiff’s firing was because “we are making changes.” DEFENDANT President
 20      KLEMM then brought up Plaintiff’s age of 59 and asked Plaintiff, “well why don’t
 21
         you retire.”
 22
            52.        DEFENDANT President KLEMM discriminated against Plaintiff because
 23
         of his age.
 24

 25         53.        DEFENDANT President KLEMM created a hostile work environment

 26      for Plaintiff because of his age, sex, gender, gender identity, gender expression, and

 27      sexual orientation
 28
                                                    Page 13
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 14 of 37 Page ID #:14



             54.    Plaintiff was forced to continue to work with DEFENDANT
  1

  2      GIANNOLA in Fort Lauderdale again around September 30, 2019 and October 2,

  3      2019 despite Plaintiff’s complaints of discrimination and hostile work environment.

  4          55.    Around October 2, 2019, DEFENDANT GIANNOLA confronted
  5      Plaintiff in order to discuss the emailed complaint to DEFENDANT KLEMM.
  6
         DEFENDANT GIANNOLA said to Plaintiff “I wanted to kick your ass” because of
  7
         the complaint Plaintiff made. Plaintiff responded and said something to the effect of
  8
         “you cannot say that, you obviously do not know the damage you have done, my
  9

 10      friends and other people have started to treat me differently, you embarrassed me and

 11      everyone thinks I am gay because I had to defend gay people, you have to knock it

 12      off.”
 13
             56.    Around October 2, 2019, while Plaintiff was working with DEFENDANT
 14
         GIANNOLA, DEFENDANT GIANNOLA told Plaintiff that “”[he] was being too
 15
         sensitive. Plaintiff pleaded with DEFENDANT GIANNOLA to “stop” and
 16
         complained of the discrimination but with no avail.
 17

 18          57.    Later that afternoon, while Plaintiff was showing Rodger Strachan, a new

 19      organizer, around the airport, DEFENDANT GIANNOLA told the new organizer
 20      “whatever you do, don’t go to the bathroom with that guy” and to “watch out for
 21
         that guy.” Plaintiff pleaded with DEFENDANT GIANNOLA to “stop” and
 22
         complained of the discrimination but with no avail.
 23
             58.    Later that afternoon, Plaintiff gave the new organizer one of his
 24

 25      organizing shirts, since the new organizer did not have one. When DEFENDANT

 26      GIANNOLA saw this, DEFENDANT GIANNOLA said to the new organizer “you

 27      better wash/steam clean that shirt because you never know where that guy has
 28
                                                    Page 14
                                                  COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 15 of 37 Page ID #:15



         been,” and that Plaintiff has “voodoo” and “bad gay karma.” Plaintiff pleaded with
  1

  2      DEFENDANT GIANNOLA to “stop” and complained of the discrimination but with

  3      no avail.

  4         59.      Later that afternoon, as DEFENDANT GIANNOLA was leaving,
  5      DEFENDANT GIANNOLA said something of the effect to Plaintiff, in a joking
  6
         manner, that he will “make it up to [Plaintiff], me and my girlfriend separated, so I
  7
         am alone tonight and we should have a candlelight dinner and that you would
  8
         enjoy that since you are so sensitive.” Plaintiff pleaded with DEFENDANT
  9

 10      GIANNOLA to “stop” and said “really Frank, you just cannot stop.”

 11         60.      DEFENDANT GIANNOLA created a hostile work environment for

 12      Plaintiff because of Claimant’s sex, gender, gender identity, gender expression, and
 13
         sexual orientation.
 14
            61.      DEFENDANT GIANNOLA discriminated against Plaintiff because of
 15
         his sex, gender, gender identity, gender expression, and sexual orientation.
 16
            62.      DEFENDANT GIANNOLA retaliated against Plaintiff because Plaintiff
 17

 18      complained of DEFENDANT GIANNOLA’s discriminating conduct and the hostile

 19      work environment it created for Plaintiff, to DEFENDANT President KLEMM.
 20         63.      Around October 6, 2019, Plaintiff applied for a GL Organizer position for
 21
         which he was highly qualified and the most experienced of any applicant. The
 22
         position would have paid him an increase in wages of between $50,000 and
 23
         $80,000.00 annually.
 24

 25         64.      DEFENDANTS IAMAW, IAMAW141, KLEMM, and PANTOJA failed

 26      to hire Plaintiff because of his age, sex, gender, gender identity, gender expression,

 27

 28
                                                     Page 15
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 16 of 37 Page ID #:16



         and sexual orientation, and in retaliation to his complaints of discrimination, hostile
  1

  2      work environment, and retaliation.

  3         65.     This GL Organizer position was eventually filled by Ali Rhodes, a less

  4      experienced female who was around 30 years younger than Plaintiff.
  5         66.     DEFENDANTS IAMAW, IAMAW141, KLEMM, and PANTOJA
  6
         disparately treated and discriminated against Plaintiff because of his age, sex,
  7
         gender, gender identity, gender expression, and sexual orientation.
  8
            67.     Around October 8, 2019, Plaintiff emailed DEFENDANT Robert
  9

 10      MARTINEZ Jr., the International President of the IAMAW. In the email, Plaintiff

 11      complained of the continuing discrimination that he was forced to endure at the

 12      hands of DEFENDANTS President KLEMM and PANTOJA. Plaintiff wrote:
 13
            “Brother Martinez, I am so hurt by this I can barely write this email, as all
 14         of these occurrences are wrong on so many different levels. It’s really
            unconscionable to receive an abrupt email saying that I was being
 15         dismissed, after I did nothing wrong. I just don’t deserve this brother
            after dedicating a lifetime of service to our union and both
 16         campaigns…so now it appears that unless somebody intercedes on my
            behalf by October 13th, I will probably have to go on disability and
 17
            probably have to retire early, which will severely affect my present
 18         quality of living, and all just because I made a complaint, and expressed
            concern about how I was being treated by someone in authority…I’m
 19         hoping that maybe, just maybe you are the one person who can stop this
            potential train wreck, with just one phone call. You can honestly save my
 20         career and possible life, from not only potential financial ruin (disability),
 21         but also my emotional well-being, and my career with my union.

 22         68.     In Plaintiff’s September 29 email (¶ 50) to PANTOJA, Plaintiff stated

 23      that he was interested and wanted to continue working as an organizer for Horizon
 24      air at LAX, a position that was open. Despite this, DEFENDANT IAMAW instead
 25
         of hiring Plaintiff, hired Mario Osario, an organizer whom Plaintiff trained and was
 26
         around 30 years younger than Plaintiff.
 27

 28
                                                     Page 16
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 17 of 37 Page ID #:17



            69.     DEFENDANTS KLEMM, PANTOJA, IAMAW, and IAMAW141 failed
  1

  2      to hire Plaintiff, discriminated against Plaintiff because of his age, gender, sex,

  3      gender identity, gender expression, and sexual orientation, and retaliated against

  4      Plaintiff in response to his complaints of discrimination.
  5         70.     Around October 10, 2019, Plaintiff emailed PANTOJA again:
  6
            “I never received an email message back from you, which was very
  7         disappointing…I have never threatened or asked really for a better
            monetary position from this union. (although I did send my resume in
  8         once) I simply wanted to be an organizer, which I did surprisingly find
            out I was very good at. John Covney once said…”If I had nine more
  9
            [Plaintiff’s] this Delta campaign would be done.” And although
 10         somewhat embarrassing that made me feel better than I had felt in very
            very long time.”
 11
            71.     Around October 13, 2019, in accordance with the email Plaintiff received
 12
         from DEFENDANT President KLEMM around September 29, 2019 (¶ 45),
 13

 14      Plaintiff was terminated from his position as an Organizer and demoted to ramp

 15      service agent or baggage handler for United Airlines in Los Angeles, which
 16      constituted an adverse employment action. As an Organizer, Plaintiff strategically
 17
         planned, implemented organizing plans, developed and wrote operational protocols
 18
         and assessment/accountability programs, innovated ideas to obtain “A” cards,
 19
         communicated and met with airline workers, and travelled around the country
 20

 21      bringing in union members. As a baggage handler, Plaintiff lost all responsibility

 22      that he once had as an Organizer and is now carrying and loading luggage at LAX

 23      for United Airlines. Plaintiff was placed as a baggage handler despite his numerous
 24      complaints of tinnitus which is increasing due to his work as a baggage handler since
 25
         October 13, 2019.
 26
            72.     DEFENDANTS IAMAW, IAMAW141, KLEMM, GIANNOLA and
 27
         PANTOJA retaliated against Plaintiff by removing him from his position and
 28
                                                      Page 17
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 18 of 37 Page ID #:18



         demoting him to a baggage handler, an adverse employment action, because of his
  1

  2      complaints in regards to gender, sex, age, gender identity, gender expression, and

  3      sexual orientation discrimination.

  4          73.     Around February 14, 2020, Plaintiff sent DEFENDANT President
  5      KLEMM and DEFENDANT PANTOJA an email which reiterated and detailed
  6
         Plaintiff’s claims of discrimination and retaliation. Plaintiff attached a letter to this
  7
         email which Plaintiff wrote and planned on sending to the IAMAW141, Legal
  8
         Department around December 2, 2019. The attached letter said:
  9

 10          “My name is Jon Hanley and I am a ramp service agent for United
             Airlines in Los Angeles, and a member of the IAM union for nearly thirty
 11          one years. For approximately five years I have been working for DL/141
             as an organizer within the IAM union. My reputation and work ethic have
 12          been second-to-none within the organizing field, as I have led the field in
             obtaining union authorization cards for the IAM and District 141.
 13

 14          Unfortunately, in October 2019, I was dismissed from my position as a
             DL/141 union west coast organizer, via an email sent to me on 09/29/19
 15          from the President of DL/141, Mike Klemm.
 16          It is my belief, backed up with credible evidence, that I was let go
             because of a complaint I rendered via email to President Klemm on
 17
             07/26/19 about the unacceptable behavior exhibited by Mr. Frank
 18          Giannola, the director of organizing for DL141. That complaint was
             specifically related to statements made to me by Mr. Giannola, initially in
 19          front of several witnesses during a conference call on 06/27/19, and again
             on 07/10/19 in the presence of an organizer Klay FarrelI whom I was
 20          working with at the airport in Fort Lauderdale Florida. In both instances
 21          Mr. Giannola made derogatory, discriminatory, insensitive remarks about,
             what he assumed to be, my sexual preference, whereby he implied that I
 22          am a homosexual, and stated that “I must be gay.” I also included screen-
             shots and texts forwarded to President Klemm to bolster my claims to
 23          him in my original email as further proof of harassment by Mr. Giannola.
 24          Unfortunately, the email that I sent to President Mike Klemm, expressing
 25          my dissatisfaction and concern about these derogatory remarks fell on
             deaf ears, as the response that I received from Mr. Klemm on 07/27/19
 26          and 07/29/19 did not adequately address the serious nature of my
             complaint. In fact, after my email to President Klemm, he directed Mr.
 27          Giannola to basically investigate himself. Mr. Giannola then asked the
             other organizers, who were on the call, (Charlie Hines/Wes
 28
                                                      Page 18
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 19 of 37 Page ID #:19



            Fredrickson/Eric Price/Marilyn Soto/Jerome Richards/Art Jackson/Scott
  1         McClung/Inez Garcia Keim) to write statements about what they recalled
  2         him saying to me during the conference call. Some organizers contacted
            me, after being contacted by Mr. Giannola, and told me that they were
  3         afraid to be completely honest, because they felt if they were [honest]
            they could possibly be fired or let go, because the guy who was doing the
  4         investigation on himself was their boss. This is an unacceptable approach
            to investigate a serious complaint. If this issue was independently
  5         investigated by the IAM legal department, the organizers who were on
  6         the call, as well as the organizer in FLL Florida, would have felt
            compelled to be completely honest about what they overheard, pertaining
  7         to my complaint.

  8         I sent President Klemm a text message to call me. He finally did on
            09/31/19. On the call I asked him, “For what reason am I being let go?”
  9
            He responded, “We are making changes. Sorry Jon”. Yet the only change
 10         that was made in organizing was my termination, and not that of any
            other organizers for DL/141 on that specific campaign. Unfortunately on
 11         a side bar note in the aforementioned conversation above with President
            Klemm, he actually mentioned my age and said to me “well why don't
 12         you retire” which is discriminatory on the basis of age and is known as
            Ageism discrimination.
 13

 14         I have been in touch with DL/141 EAP concerning this issue, both before
            being terminated, as well as after being terminated. I emailed Brian
 15         Hutchinson, the head of the Employee Assistance Program (EAP) on
            07/31/19, immediately after my original email of complaint (07/26/19)
 16         was sent to President Klemm, as I feared possible retaliation from Mr.
            Frank Giannola, as a result of my having sent a complaint email to the
 17
            President Klemm. I also have had various phone discussions with Mr.
 18         Hutchinson about how damaged I felt to the point of him suggesting to
            me to seek outside counseling. We also concurred on 10/22/19 per phone
 19         that maybe some of the discriminatory acts by Mr.Giannola that I
            outlined in previous emails to him were outside the help EAP could give
 20         me, because possibly they were more legal matters than emotional help.
 21
            To my chagrin, after having sent several emails to the President Klemm,
 22         in hopes that he would take corrective action, I was forced to work with
            Mr. Giannola again in Fort Lauderdale on 09/30/19, even though I
 23         adamantly protested, based on my fear that Mr. Giannola would continue
            making the disparaging, discriminatory statements about me. Irregardless
 24         I was sent back on assignment to Fort Lauderdale and had to work with
 25         Mr.Giannola and on 10/02/19 he finally showed up and in a personal
            meeting he rendered a disingenuous apology, and stated that, “I was being
 26         too sensitive”. Then later that afternoon while working with Mr. Giannola
            he again made two more discriminatory sexual preference insults, in front
 27         of a new organizer from AA/FLL named Rodger Strachan. One was as I
            was going to show Rodger around the organizing areas at the airport
 28
                                                  Page 19
                                                 COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 20 of 37 Page ID #:20



            where Mr. Giannola said out loud to the new organizer Strachan
  1         “whatever you do don’t go to the bathroom with that guy” meaning me
  2         and then again Mr. Gianolla after I gave Mr. Strachan an organizing shirt
            of mine to look more official, said out loud “you better wash/steam clean
  3         that shirt because you never know where that guy has been” and then
            uttered that I had “bad gay Karma”. Unfortunately, in each instance, I had
  4         to raise my voice loudly and state to Mr. Giannola, “Frank stop!” I
            subsequently sent another email on 10/17/19 outlining the conversation
  5         and the date this incident happened to the EAP and Brian Hutchinson
  6         only because I didn’t feel that my complaints were being taken seriously
            by President Klemm or I would have sent it directly to him. My primary
  7         concern when these initial incidents took place, was if I came forward,
            would there be retaliation? Unfortunately, that’s exactly what happened.
  8         Very soon after I sent my email to President Klemm, I was terminated
            from my position as an organizer, after having done this job successfully
  9
            for almost five years. This is not coincidental.
 10
            My responsibility, I believe, is before I file this official complaint with
 11         the IAM Grand Lodge legal department then the NMB and possibly with
            the EEOC, and if neccesary seek private legal counsel in this matter, is to
 12         reach out to DL/141 with this official complaint first. I am seeking a
            possible resolution to these very serious charges, rather than pursue
 13
            official complaints with government agency's an or possible private
 14         litigation. Let me be very clear here. I do not wish to escalate this matter,
            but if ignored I will be forced to take further action, which is not the goal
 15         or intention.
 16         I simply ask that I be reinstated as west coast organizer for DL/141 for
            the remainder of my organizing career, or until I seek retirement. Many
 17
            years ago Mr. Klemm at a 141 convention in Arizona offered me a
 18         position on his staff as west coast organizer, and I accepted in good faith,
            my understanding is that it was not a temporary position but permanent
 19         position.
 20         I intend to send this letter by both email to president Klemm and then by
 21         certified mail to the DL/141 offices and President Klemm.

 22         Discrimination in the workplace regarding sexual preference and age (per
            suggestion by phone by President Klemm that I retire) is a serious
 23         offense. Within employment practices, wrongful termination and
            discrimination, along with sexual harassment are serious issues that must
 24         be handled with utmost care and consideration. I hope this situation can
 25         be rectified, before it gets escalated.

 26         Finally, I love this union and what it has done for me throughout my
            career, from UA ramp as shop steward, to becoming a leader in
 27         organizing. I would also say, and I am sure others would say, that I
 28
                                                    Page 20
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 21 of 37 Page ID #:21



            performed at a high level, and went beyond exceeded expectations in
  1         organizing for DL/141 and the IAM.
  2
            I am very personally disappointed in the way things have unfolded here,
  3         as it has caused damage to me, both personally and professionally. This
            situation is simply not fair, right or just!
  4
            What is most surprising is after defending this union for 31 years, staying
  5         in hotels alone across the country, flying space-available on airplanes,
  6         being scoffed at outside airports by hundreds of nonunion workers,
            fighting to organize other airlines, enduring the Atlanta heat in mid-
  7         summer in a parking lot for hours, or the New York snow and cold
            outside airports, for the DL/141 to send me a cold email of termination,
  8         after doing nothing wrong, other than to make a legitimate complaint
            about someone in a leadership position making homophobic remarks and
  9
            insults, has made me feel quite disillusioned about what “we the union”
 10         are really all about and stand for.

 11         I hope this matter is solved very quickly, to the satisfaction of all parties
            involved.”
 12
            74.     Plaintiff emailed PANTOJA around March 7, 2020
 13

 14         “Brother Sito, could you please intercede with all this mess? While I have
            always known that you never do this, this is the one time I ask ask of you
 15         to save a life worth saving. I developed a bad health thing from the
            constant ramp noise of 32 years called Tinnitus (constant ear ringing) and
 16         it has gotten worse since being sent back to the floor. I don’t want to sue
            the union that I have fought and almost died for because of an inept out of
 17
            touch and ignorant director of organizing. I am asking for one last time
 18         as your brother to please, make me an organizer till the end of my UA
            career and nothing more…I am asking for your mercy sir!”
 19
            75.     DEFENDANTS President KLEMM and PANTOJA failed to reply to the
 20

 21      February 14, 2020 and March 7, 2020 emails.

 22         76.     DEFENDANT GIANNOLA, Plaintiff’s supervisor, created a hostile

 23      work environment for Plaintiff because of Plaintiff’s sex, gender, gender identity,
 24      gender expression, and sexual orientation.
 25
            77.     DEFENDANT GIANNOLA discriminated against Plaintiff because of
 26
         his sex, gender, age, gender identity, gender expression, and sexual orientation.
 27

 28
                                                      Page 21
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 22 of 37 Page ID #:22



             78.       DEFENDANT GIANNOLA retaliated against Plaintiff because Plaintiff
  1

  2      complained of DEFENDANT GIANNOLA’s discriminating conduct and the hostile

  3      work environment it created for Plaintiff, to DEFENDANT President KLEMM.

  4          79.       DEFENDANTS discriminated against Plaintiff and disparately treated
  5      Plaintiff because of Plaintiff’s sexual orientation, sex, gender, gender identity,
  6
         gender expression, and age; subjected Plaintiff to a hostile work environment;
  7
         ultimately terminated, replaced, and demoted Plaintiff because of his sexual
  8
         orientation, sex, gender, gender identity, gender expression, and age; failed to hire
  9

 10      Plaintiff because of his sexual orientation, sex, gender, gender identity, gender

 11      expression, and age; and fired and demoted Plaintiff in retaliation to Plaintiff’s

 12      complaints of said discrimination to DEFENDANTS.
 13
             80.       Defendants’ actions and conduct were intentional and intended to harm
 14
         the Plaintiff.
 15
             81.       As a result of Defendants’ actions, Plaintiff felt extremely humiliated,
 16
         degraded, victimized, embarrassed, and emotionally distressed.
 17

 18          82.       As a result of DEFENDANTS’ discriminatory and intolerable treatment,

 19      Plaintiff suffered and continues to suffer from anxiety, depression, severe emotional
 20      distress, and suicidal thoughts.
 21
             83.       As a result of Defendants’ unlawful and discriminatory actions, Plaintiff
 22
         has endured financial hardships and irreparable damage to Plaintiff’s professional
 23
         reputation.
 24

 25          84.       Because of the acts and conduct complained of herein, Plaintiff has

 26      suffered and will continue to suffer the loss of income, bonuses, benefits and other

 27      compensation, which such employment entails. Plaintiff has also suffered pecuniary
 28
                                                       Page 22
                                                     COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 23 of 37 Page ID #:23



         losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other
  1

  2      non-pecuniary losses.

  3          85.        As DEFENDANTS’ conduct has been malicious, willful, outrageous, and

  4      conducted with full knowledge of the law, Plaintiff demands Punitive Damages
  5      against DEFENDANTS.
  6
             86.        Plaintiff claims a continuous practice of discrimination and claims a
  7
         continuing violation and makes all claims herein under the continuing violations
  8
         doctrine.
  9

 10          87.        Plaintiff further claims aggravation, activation, and/or exacerbation of

 11      any preexisting conditions as a result of DEFENDANTS’ discriminatory and

 12      retaliatory conduct.
 13
             88.        Plaintiff further claims actual discharge to the extent Plaintiff is
 14
         terminated from Plaintiff’s position as a result of the unlawful discrimination and
 15
         retaliation.
 16
             89.        Plaintiff claims actual discharge and also seeks reinstatement.
 17

 18          90.        Plaintiff claims alternatively (in the event Defendant Claims so or that the

 19      Court determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all
 20      applicable claims for the above conduct and facts under the applicable laws
 21
         pertaining to Independent Contractors. Furthermore, in such, case, Plaintiff claims
 22
         that DEFENDANT owed and breached its duty to Plaintiff to prevent the
 23
         harassment/discrimination/retaliation and is liable therefore for negligence.
 24

 25          91.        Plaintiff claims that DEFENDANTS unlawfully discriminated against

 26      Plaintiff, retaliated against Plaintiff, and terminated Plaintiff because of Plaintiff’s

 27      sex, gender, gender identity, gender expression, sexual orientation, age, and because
 28
                                                         Page 23
                                                       COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 24 of 37 Page ID #:24



         Plaintiff complained of the unlawful conduct of DEFENDANTS related to the above
  1

  2      protected classes.

  3          92.        The above are just some of the examples of the unlawful discrimination

  4      and retaliation to which the DEFENDANTS subjected the Plaintiff on a continuous
  5      and on-going basis throughout Plaintiff’s employment.
  6
                               FIRST CAUSE OF ACTION
  7                         FOR DISCRIMINATION UNDER
                THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967
  8                        Not against any individual Defendants
  9
             93.        Plaintiff incorporates by reference and re-alleges the preceding
 10
         paragraphs, inclusive, as though set forth fully herein.
 11
             94.        The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (a)
 12
         provides in pertinent part that: It shall be unlawful for an employer– (1) to fail or
 13

 14      refuse to hire or to discharge any individual or otherwise discriminate against any

 15      individual with respect to his compensation, terms, conditions, or privileges of
 16      employment, because of such individual’s age.
 17
             95.         The exact number of employees at the above entity is unknown, but
 18
         upon information and belief, there are well more than the statutory minimum.
 19
             96.        During Plaintiff’s employment with Defendants, Defendants made
 20

 21      comments and remarks regarding Plaintiff’s age and Plaintiff’s retirement. Plaintiff

 22      was replaced by a younger employee and a younger employee was given a position

 23      which Plaintiff applied for.
 24          97.        Defendants violated the above and Plaintiff suffered numerous damages
 25
         as a result.
 26

 27

 28
                                                        Page 24
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 25 of 37 Page ID #:25



                          SECOND CAUSE OF ACTION
  1           FOR RETALIATION UNDER THE AGE DISCRIMINATION IN
  2                       EMPLOYMENT ACT OF 1967
                        Not against any individual Defendants
  3
             98.        Plaintiff incorporates by reference and re-alleges the preceding
  4
         paragraphs, inclusive, as though set forth fully herein.
  5

  6          99.        The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (d)

  7      provides in pertinent part that: It shall be unlawful for an employer to discriminate

  8      against any of his employees or applicants for employment, for an employment
  9
         agency to discriminate against any individual, or for a labor organization to
 10
         discriminate against any member thereof or applicant for membership, because such
 11
         individual, member or applicant for membership has opposed any practice made
 12
         unlawful by this section, or because such individual, member or applicant for
 13

 14      membership has made a charge, testified, assisted, or participated in any manner in

 15      an investigation, proceeding, or litigation under this chapter.
 16          100.       The exact number of employees at the above entity is unknown, but upon
 17
         information and belief, there are well more than the statutory minimum. During
 18
         Plaintiff’s employment with Defendants, Defendants made comments and remarks
 19
         regarding Plaintiff’s age and retirement. Plaintiff complained about this form of
 20

 21      discrimination and harassment. Defendants retaliated against Plaintiff by replacing

 22      Plaintiff with a younger employee and by giving a younger employee a position

 23      which Plaintiff had stronger qualification and more experience for. Additionally, and
 24      in further retaliation, Plaintiff was further discriminated against, demoted and fired.
 25
             101.       Defendants violated the above and Plaintiff suffered numerous damages
 26
         as a result.
 27

 28
                                                        Page 25
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 26 of 37 Page ID #:26



                                THIRD CAUSE OF ACTION
  1                      FOR DISCRIMINATION UNDER TITLE VII
  2                         Not against any individual Defendants

  3         102.    Plaintiff incorporates by reference and re-alleges the preceding

  4      paragraphs, inclusive, as though set forth fully herein.
  5         103.    Title VII states in relevant part as follows:
  6
                     “(a) Employer practices: It shall be an unlawful employment practice for
  7
                    an employer: (1) to fail or refuse to hire or to discharge any individual, or
  8
                    otherwise to discriminate against any individual with respect to his
  9

 10                 compensation, terms, conditions, or privileges of employment, because of

 11                 such individual’s race, color, religion, sex, or national origin;

 12         104.    This claim is authorized and instituted pursuant to the provisions of Title
 13
         VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended,
 14
         for relief based upon the unlawful employment practices of the above-named
 15
         Defendants.
 16
            105.    This claim is authorized and instituted pursuant to the provisions of Title
 17

 18      VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended,

 19      for relief based upon the unlawful employment practices of the above-named
 20      Defendants. Plaintiff complains of Defendants’ violation of Title VII's prohibition
 21
         against discrimination in employment based, in whole or in part, upon an employee's
 22
         sex, gender, and sexual orientation.
 23
            106.    Defendants engaged in unlawful employment practices prohibited by 42
 24

 25      U.S.C. 2000e et seq., by harassing, allowing, and otherwise discriminating against

 26      Plaintiff because of Plaintiff’s sex, gender, and sexual orientation, creating a hostile

 27      work environment.
 28
                                                     Page 26
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 27 of 37 Page ID #:27



             107.       Defendants violated the above and Plaintiff suffered numerous damages
  1

  2      as a result.

  3                               FOURTH CAUSE OF ACTION
                              FOR RETALIATION UNDER TITLE VII
  4                             Not against any individual Defendants
  5          108.       Plaintiff incorporates by reference and re-alleges the preceding
  6
         paragraphs, inclusive, as though set forth fully herein.
  7
             109.       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-
  8
         3(a) provides that it shall be unlawful employment practice for an employer: “(1) to .
  9

 10      . . discriminate against any of his employees . . . because he has opposed any practice

 11      made an unlawful employment practice by this subchapter, or because he has made a

 12      charge, testified, assisted or participated in any manner in an investigation,
 13
         proceeding, or hearing under this subchapter.”
 14
             110.       Defendants engaged in unlawful employment practices prohibited by 42
 15
         U.S.C. 2000e et seq. by discriminating against Plaintiff with respect to the terms,
 16
         conditions or privileges of employment because of his opposition to the unlawful
 17

 18      employment practices of Defendants, including but not limited to continued

 19      discrimination, continued harassment, continued hostile work environment, failure to
 20      hire, demotion, and wrongful termination.
 21
             111.       Defendants violated the above and Plaintiff suffered numerous damages
 22
         as a result.
 23
                             FIFTH CAUSE OF ACTION
 24                   FOR DISCRIMINATION IN VIOLATION OF
 25              CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT
                           AGAINST ALL DEFENDANTS
 26
             112.       Plaintiff incorporates by reference and re-alleges the preceding
 27
         paragraphs, inclusive, as though set forth fully herein.
 28
                                                        Page 27
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 28 of 37 Page ID #:28



                113.   The California Fair Employment and Housing Act (FEHA) protects the
  1

  2      right of all persons to seek, obtain, and hold employment without discrimination

  3      based on age, sex, gender, gender identity, gender expression, and sexual orientation.

  4      (See California Government Code sections including but not limited to section 12940
  5      (a).
  6
                114.   Defendants violated FEHA by disparate treatment of Plaintiff based on
  7
         his age (59, 60), sex, gender, gender identity, gender expression, and sexual
  8
         orientation. Plaintiff is a member of these protected classes.
  9

 10             115.   Plaintiff has suffered the adverse employment actions and a hostile work

 11      environment because of discrimination and harassment based on sex, age, gender,

 12      gender identity, gender expression, and sexual orientation, retaliation, failure to
 13
         prevent discrimination, harassment and hostile work environment, failure to hire,
 14
         wrongful termination, and was harmed thereby.
 15
                116.   Plaintiff is informed and believes that his sex, gender, age, sexual
 16
         orientation, gender expression, and gender identity was a substantial motivating
 17

 18      reason or factor in the decision to subject Plaintiff to adverse employment actions of

 19      a hostile work environment, discrimination, retaliation, failure to prevent
 20      discrimination, harassment, failure to hire, and wrongful termination.
 21
                117.   Said conduct violates the FEHA, and such violations were a proximate
 22
         cause in Plaintiff’s damages as stated below.
 23
                118.   As a proximate result of Defendants' conduct, Plaintiff has suffered harm,
 24

 25      including lost earnings and other employment benefits, humiliation, embarrassment,

 26      and mental anguish, all to his damage in an amount in excess of $25,000, the actual

 27      amount to be proven at trial.
 28
                                                       Page 28
                                                     COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 29 of 37 Page ID #:29



             119.       Defendants committed the acts alleged herein maliciously, despicably,
  1

  2      fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff, from

  3      an improper and evil motive amounting to malice, and a conscious disregard of

  4      Plaintiffs rights. Plaintiff is thus entitled to recover punitive damages from the
  5      Defendants and each of them, in an amount according to proof.
  6
             120.       Defendants violated the above and Plaintiff suffered numerous damages
  7
         as a result.
  8
                            SIXTH CAUSE OF ACTION
  9
                       FOR RETALIATION IN VIOLATION OF
 10              CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT
                           AGAINST ALL DEFENDANTS
 11
             121.       Plaintiff incorporates by reference and re-alleges the preceding
 12
         paragraphs, inclusive, as though set forth fully herein.
 13

 14          122.       Defendants violated Calif. Gov. Code §12940, et seq. by retaliating

 15      against Plaintiff because he opposed, complained about and protested Defendants’
 16      discriminatory conduct.
 17
             123.       Plaintiff engaged in the protected activities of complaining about and
 18
         protesting Defendant’s discriminatory and harassing conduct towards Plaintiff based
 19
         upon his age, gender, sex, sexual orientation, gender identity, and gender expression,
 20

 21      as set forth hereinabove.

 22          124.       Plaintiff is informed and believes and based theron alleges, that the above

 23      acts of retaliation committed by Defendants were done with the knowledge, consent
 24      and/or ratification of, or at the direction of, each other Defendant.
 25
             125.       Plaintiff is informed and believes that his complaints and protestations
 26
         about Defendants’ discriminatory and harassing conduct were motivating reasons
 27
         and/or factors in the decision to refuse to investigate the discrimination and
 28
                                                        Page 29
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 30 of 37 Page ID #:30



         harassment, the failure to prevent the discrimination and harassment, and the
  1

  2      subjection of Plaintiff to adverse employment actions including failure to hire

  3      Plaintiff, demotion, and wrongful termination.

  4         126.    Plaintiff’s complaints to Defendants about discrimination and harassment
  5      protected by FEHA, Government Code section 12900, et seq., were motivating
  6
         factors in Defendants’ decision to demote, not hire, and fire Plaintiff and/or to take
  7
         other adverse employment action, including further discrimination and harassment.
  8
            127.    Plaintiff complained to Defendants about the discrimination, harassment
  9

 10      and hostile work environment he endured and Defendants took no reasonable steps

 11      to prevent Plaintiff from encountering Defendant GIANNOLA, and nothing was

 12      done to remedy the discrimination Plaintiff endured. Defendants also fired Plaintiff
 13
         from his position, failed to hire Plaintiff, and demoted Plaintiff.
 14
            128.    Defendants’ conduct, as alleged, violated FEHA, Government Code
 15
         section 12900, et seq., and Defendants committed unlawful employment practices,
 16
         including by the following, separate bases for liability:
 17

 18             a. Barring, discharging, refusing to transfer, retain, hire, select, and/or

 19                 employ, and/or otherwise discriminating against Plaintiff, in whole or in
 20                 part on the basis of Plaintiff’s actual and/or perceived sex, gender and/or
 21
                    other protected characteristics, in violation of Government Code section
 22
                    12940(a);
 23
                b. Retaliating against Plaintiff for his complaints to defendants about the
 24

 25                 harassment and discrimination he experienced by taking adverse

 26                 employment actions against him, in violation of Government Code

 27                 section 12940(f); Harassing Plaintiff and/or creating a hostile work
 28
                                                      Page 30
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 31 of 37 Page ID #:31



                    environment, in whole or in part on the basis of Plaintiff’s sex, gender,
  1

  2                 and/or other protected characteristics, in violation of Government Code

  3                 section 12940(j);

  4             c. Retaliation on the basis of actual and/or perceived sex, gender, in
  5                 violation of Government Code section 12940(k); and
  6
                d. Retaliating against Plaintiff for seeking to exercise rights guaranteed
  7
                    under FEHA and/or opposing Defendant’s failure to recognize such
  8
                    rights, including the right to be free of discrimination, in violation of
  9

 10                 Government Code section 12940(h).

 11         129.    Defendants violated the FEHA by retaliating against Plaintiff because he

 12      attempted to exercise his protected rights, as set forth hereinabove.
 13
            130.    As a direct, foreseeable, and proximate result of the conduct of
 14
         Defendants, Plaintiff has suffered, and continues to suffer emotional distress, losses
 15
         in salary, bonuses, job benefits, and other employment benefits which he would have
 16
         received from Defendant,
 17

 18         131.    The grossly outrageous, reckless, oppressive, intentional, malicious and

 19      bad faith manner in which Defendants engaged in those acts as described in this
 20      cause of action entitle Plaintiff to an award of punitive damages against Defendants,
 21
         in an amount within the jurisdiction of this court, to be ascertained by the fact finder,
 22
         that is sufficiently high to punish Defendants, deter them from engaging in such
 23
         conduct again, and to make an example of them to others.
 24

 25         132.    The Plaintiff also requests costs and attorney fees, as allowed by FEHA

 26      for the Plaintiffs prosecution of this action in reference to the FEHA code violations

 27      described herein.
 28
                                                     Page 31
                                                    COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 32 of 37 Page ID #:32



             133.       Defendants violated the above and Plaintiff suffered numerous damages
  1

  2      as a result.

  3                             SEVENTH CAUSE OF ACTION
                        FOR HARASSMENT AND AIDING AND ABETTING
  4                     IN VIOLATION OF GOV’T CODE §§12940 ET SEQ.
                                AGAINST ALL DEFENDANTS
  5

  6          134.       Plaintiff incorporates by reference and re-alleges the preceding

  7      paragraphs, inclusive, as though set forth fully herein.

  8          135.       At all times hereto, the FEHA was in full force and effect and was
  9
         binding upon Defendants and each of them.
 10
             136.       As such term is used under FEHA, “on the bases enumerated in this part”
 11
         means or refers to harassment on the bases of one or more of the protected
 12
         characteristics under FEHA.
 13

 14          137.       These laws set forth in the preceding paragraph require Defendants to

 15      refrain from harassing, or creating, or maintaining a hostile work environment
 16      against an employee based upon his sex, gender, sexual orientation, gender identity,
 17
         age, or gender expression, and for aiding and abetting harassment and retaliation.
 18
             138.       Defendants’ harassing conduct was severe and pervasive, was unwelcome
 19
         by Plaintiff, and a reasonable person in Plaintiff’s circumstances would have
 20

 21      considered the work environment to be hostile and abusive.

 22          139.       Defendants violated the FEHA and the public police of the State of

 23      California which is embodied in the FEHA by creating a hostile work environment,
 24      and by discriminating and harassing Plaintiff because of his sex, gender, sexual
 25
         orientation, age, gender identity, and gender expression, as set forth hereinabove.
 26

 27

 28
                                                        Page 32
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 33 of 37 Page ID #:33



             140.       The above said acts were perpetrated upon Plaintiff by a managing agent,
  1

  2      supervisor, and/or Defendant knew or should have known of the conduct but failed

  3      to take immediate and appropriate corrective action.

  4          141.       The above said acts of Defendants constitute violations of the FEHA and
  5      violations of the public policy of the State of California. Such violations were a
  6
         proximate cause in Plaintiff’s damages as stated below.
  7
             142.       The foregoing conduct of Defendants individually, or by and through
  8
         their managing agents and supervisors, was intended by the Defendants to cause
  9

 10      injury to Plaintiff or was despicable conduct carried on by the Defendants with a

 11      willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

 12      and unjust hardship in conscious disregard of Plaintiff’s rights, thereby entitling
 13
         Plaintiff to punitive damages in an amount appropriate to punish or make an example
 14
         of Defendants.
 15
             143.       Pursuant to California Government Code §12965(b), Plaintiff requests a
 16
         reasonable award of attorney’s fees and costs, including expert fees pursuant to the
 17

 18      FEHA.

 19          144.       Defendants violated the above and Plaintiff suffered numerous damages
 20      as a result.
 21
                        EIGHTH CAUSE OF ACTION
 22      FOR WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                        AGAINST ALL DEFENDANTS
 23
             145.       Plaintiff incorporates by reference and re-alleges the preceding
 24

 25      paragraphs, inclusive, as though set forth fully herein.

 26          146.       The California Fair Employment and Housing Act (FEHA) protects the

 27      right of all persons to seek, obtain, and hold employment without discrimination
 28
                                                        Page 33
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 34 of 37 Page ID #:34



         based on age, gender, sex, sexual orientation, gender identity, and gender expression.
  1

  2      (Government Code section 12940 (a) et sq.

  3          147.    The FEHA embodies fundamental, substantial, and well established

  4      public policies of the State of California. In suspending and terminating Plaintiff and
  5      treating him disparately based on his age, gender, sex, sexual orientation, gender
  6
         identity, and gender expression, Defendants violated the fundamental, substantial,
  7
         and well established public policies embodied in FEHA.
  8
             148.    As a direct and proximate result of these Defendants' conduct, Plaintiff
  9

 10      has suffered special damages in the form of lost earnings, benefits, and/or out of

 11      pocket expenses in an amount according to proof at the time of trial. As a further

 12      direct and proximate result of these Defendants' conduct, Plaintiff will suffer
 13
         additional special damages in the form of lost future earnings, benefits, and/or other
 14
         prospective damages in an amount according to proof at the time of trial.
 15
             149.    As a further direct and proximate result of these Defendants' conduct,
 16
         Plaintiff has suffered mental and emotional pain, distress, and discomfort, all to his
 17

 18      detriment and damage in amounts not fully ascertained but within the jurisdiction of

 19      this court and subject to proof at the time of trial.
 20          150.    In engaging in the conduct alleged herein, these Defendants, and each of
 21
         them, acted oppressively, maliciously, fraudulently, and/or outrageously towards
 22
         Plaintiff, with conscious disregard for his known rights and with the intention of
 23
         causing, and/or willfully disregarding the probability of causing, unjust and cruel
 24

 25      hardship to Plaintiff. Therefore, an assessment of punitive damages should be made

 26      against Defendants in an amount sufficient to punish them and to prevent them from

 27      willfully engaging in future discriminatory and/or retaliatory conduct.
 28
                                                       Page 34
                                                     COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 35 of 37 Page ID #:35



             151.       Defendants violated the above and Plaintiff suffered numerous damages
  1

  2      as a result.

  3                       NINTH CAUSE OF ACTION
         FOR FAILURE TO PREVENT DISCRIMINATION, HARASSMENT AND
  4            RETALIATION IN VIOLATION OF Govt. Code §12490(k)
                         AGAINST ALL DEFENDANTS
  5

  6          152.       Plaintiff incorporates by reference and re-alleges the preceding

  7      paragraphs, inclusive, as though set forth fully herein.

  8          153.       At all times herein mentioned, FEHA, Government Code section
  9
         12940(k), was in full force and effect and was binding on defendants. This statute
 10
         states that it is an unlawful employment practice in California for an employer “to
 11
         fail to take all reasonable steps necessary to prevent discrimination and harassment
 12
         from occurring.”
 13

 14          154.       During the course of plaintiff’s employment, defendants failed to prevent

 15      their employees from engaging in intentional actions that resulted in Plaintiff being
 16      treated less favorably because of Plaintiff’s protected status (i.e., his sex, gender,
 17
         sexual orientation, gender identity, and gender expression). During the course of
 18
         Plaintiff’s employment, Defendants failed to prevent themselves and their employees
 19
         from engaging in unjustified employment practices against employees in such
 20

 21      protected classes. During the course of Plaintiff’s employment, Defendants failed to

 22      prevent a pattern and practice by their employees of intentional discrimination and

 23      harassment on the basis of sex and gender, and/or other protected statuses or
 24      protected activities.
 25
             155.       Defendants knew or should have known about the age, sex, gender,
 26
         gender identity, gender expression, and sexual orientation discrimination,
 27
         harassment, and retaliation of Plaintiff set forth above.
 28
                                                        Page 35
                                                      COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 36 of 37 Page ID #:36



             156.    As a proximate result of the aforementioned violations, Plaintiff has been
  1

  2      damaged in an amount according to proof, but in an amount in excess of the

  3      jurisdiction of this Court.

  4          157.    As a proximate result of defendants’ willful, knowing, and intentional
  5      misconduct, Plaintiff has sustained and continues to sustain substantial losses of
  6
         earnings and other employment benefits.
  7
             158.    As a proximate result of defendants’ willful, knowing, and intentional
  8
         misconduct, Plaintiff has suffered and continues to suffer humiliation, emotional
  9

 10      distress, and physical and mental pain and anguish, all to her damage in a sum

 11      according to proof.

 12          159.    Pursuant to Government Code section 12965(b), plaintiff is entitled to
 13
         recover reasonable attorneys’ fees and costs (including expert costs) in an amount
 14
         according to proof.
 15
             160.    Plaintiff has incurred and continues to incur legal expenses and attorneys’
 16
         fees.
 17

 18          161.    The conduct of Defendants, including their agents and employees, was

 19      done with conscious disregard of plaintiff’s rights, was carried out by authorized
 20      agents acting in a deliberate, calloused, and intentional manner in order to injure and
 21
         damage Plaintiff, which conduct was despicable, egregious and oppressive, and
 22
         constituted fraud, malice or oppression as defined by Civil Code section 3294.
 23
         Therefore, Plaintiff is entitled to punitive damages in an amount sufficient to punish
 24

 25      or set an example of defendants, in a sum to be proven at trial.

 26

 27

 28
                                                     Page 36
                                                   COMPLAINT
Case 2:20-cv-06058-CBM-AGR Document 1 Filed 07/07/20 Page 37 of 37 Page ID #:37



          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount
  1

  2   which exceeds the jurisdiction of all lower courts for all damages including but not limited to

  3   compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

  4   attorney’s fees, costs, interest, declaratory judgment, injunctive relief, and all other damages as
  5   are just and proper to remedy DEFENDANT’S unlawful employment practices.
  6
      Dated: July 7, 2020                                Respectfully Submitted,
  7
                                                         DEREK SMITH LAW GROUP, PLLC
  8                                                      Attorneys for Plaintiffs
  9                                                By:      /s/ Matt E.O. Finkelberg
 10                                                      Matt E.O. Finkelberg, Esq.
                                                         633 West 5th Street, Suite 3250
 11                                                      Los Angeles, CA 90071
                                                         (310) 602-6050
 12

 13

 14                                    JURY TRIAL DEMAND
 15
              Plaintiffs hereby demands a jury trial on all causes of action and claims with
 16
      respect to which Plaintiff has a right to jury trial.
 17

 18

 19   Dated: July 7, 2020                                Respectfully Submitted,
 20                                                      DEREK SMITH LAW GROUP, PLLC
                                                         Attorneys for Plaintiff
 21
                                                   By:      /s/ Matt E.O. Finkelberg
 22                                                      Matt E.O. Finkelberg, Esq.
                                                         633 West 5th Street, Suite 3250
 23                                                      Los Angeles, CA 90071
                                                         (310) 602-6050
 24

 25

 26

 27

 28
                                                         Page 37
                                                      COMPLAINT
